DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2020 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 24, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Caulier (US2013/0104926) in view of Kim (US2010/0175708).
Regarding claim 17, Caulier discloses an applicator (1) for applying a cosmetic product to the eyelashes and/or eyebrows, having an applicator member (4) with: a core (7) made of thermoplastic material (“elastomeric, thermoplastic material, for example styrene ethylene butadiene styrene”, refer to Paragraph [0075]), the core having ribs (not labeled, refer to annotated Figure 7, below) defining grooves (not labeled, refer to annotated Figure 7, below), a support having two metal branches (12, 13) twisted around the core and extending in the grooves (refer to Figure 4), at least one row of single spikes (8), moulded with the core (refer to Paragraph [0079]).  Refer additionally to Figures 1-17.  Caulier does not disclose two rows of multiple spikes opposite each other, the multiple spikes having at least two branches joining at a summit of a corresponding rib and extending in divergent directions away from the core and arranged such that the at least one row of single spikes extends between the two rows of multiple spikes.  Caulier does however disclose that the bases of the spikes may be aligned or alternatively may be zigzagged (refer to Paragraph [0082]) and that the shape of the spikes may differ from one row to the next (refer to Paragraph [0083]).  Kim discloses a similar applicator (Figures 1-24) having rows of multiple spikes (123) alternating with rows of single spikes (130).  Kim provides different configurations for alternating between rows of single spikes and rows of multiple spikes, such as having two rows of multiple spikes opposite each other and having at least one row of single spikes (Figure 20); having only four rows of spikes, among which two rows are of single spikes and two rows are of multiple spikes (best shown in Figures 15-20).  Thus, Kim 
The claimed phrase “moulded” is being treated as a product by process limitation; that is the applicator spikes are moulded. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  
Regarding claim 24, the combination of Caulier and Kim disclose the applicator according to claim 17, as applied above.  Caulier further discloses the single spikes being rectilinear and extending radially from the longitudinal axis of the core (best shown in Figures 4-5, 7-8, and 12-14).
Regarding claim 31, the combination of Caulier and Kim disclose the applicator according to claim 17, as applied above.  Caulier further discloses the core turning by more than one revolution on itself about its longitudinal axis, from one end to the other of the applicator member, under the effect of the twist induced by the branches of the support (refer to Paragraphs [0023 and 0032]).
Regarding claim 32, the combination of Caulier and Kim disclose the applicator according to claim 17, as applied above.  Caulier further discloses ribs (not labeled, refer to annotated Figure 7, below).  The combination does not disclose the ribs having a height of at least 0.8mm; however, Caulier discloses that the height of the spikes may be between 0.5 and 8mm (refer to Paragraph [0033]) and the ribs are shown graphically, to be approximately 1/3 the height of the spike or between 0.15 and 2.4mm which overlaps the claimed range.  While the figures may not be drawn to scale, they can still be relied upon for providing a general relationship between components of an invention.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of Caulier and Kim such that the height of the ribs are within the claimed ranges, since Caulier discloses such values are well-known in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

    PNG
    media_image1.png
    320
    505
    media_image1.png
    Greyscale

Regarding claim 33, the combination of Caulier and Kim disclose the applicator according to claim 17, as applied above.  Caulier further discloses a stem (2) in which the support is inserted.
Regarding claim 34, the combination of Caulier and Kim disclose the applicator according to claim 17, as applied above.  Caulier further discloses a device for packaging and application having the applicator according to claim 17 and a container containing the product to be applied (refer to Paragraph [0041]).

Claims 17-18, 24, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Caulier (US2013/0104926) in view of Gueret (US2014/0003857).
Regarding claims 17-18, Caulier discloses an applicator (1) for applying a cosmetic product to the eyelashes and/or eyebrows, having an applicator member (4) with: a core (7) made of thermoplastic material (“elastomeric, thermoplastic material, for example styrene ethylene butadiene styrene”, refer to Paragraph [0075]), the core having ribs (not labeled, refer to annotated Figure 7, below) defining grooves (not labeled, refer to annotated Figure 7, below), a support having two metal branches (12, 13) twisted around the core and extending in the grooves (refer to Figure 4), at least one row of 
Regarding claim 24, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Caulier further discloses the single spikes being rectilinear and extending radially from the longitudinal axis of the core (best shown in Figures 4-5, 7-8, and 12-14).
Regarding claim 31, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Caulier further discloses the core turning by more than one revolution on itself about its longitudinal axis, from one end to the other of the applicator member, under the effect of the twist induced by the branches of the support (refer to Paragraphs [0023 and 0032]).
Regarding claim 32, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Caulier further discloses ribs (not labeled, refer to annotated Figure 7, below).  The combination does not disclose the ribs having a height of at least 0.8mm; however, Caulier discloses that the height of the spikes may be between 0.5 and 8mm (refer to Paragraph [0033]) and the ribs are shown graphically, to be approximately 1/3 the height of the spike or between 0.15 and 2.4mm which overlaps the claimed range.  While the figures may not be drawn to scale, they can still be relied upon for providing a general relationship between components of an invention.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of Caulier and Gueret such that the height of the ribs are within the claimed ranges, since the combination of Caulier and Gueret discloses such values are well-

    PNG
    media_image1.png
    320
    505
    media_image1.png
    Greyscale

Regarding claim 33, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Caulier further discloses a stem (2) in which the support is inserted.
Regarding claim 34, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Caulier further discloses a device for packaging and application having the applicator according to claim 17 and a container containing the product to be applied (refer to Paragraph [0041]).

Claims 17-18, 24, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Caulier (US2013/0104925) in view of Gueret (US2003/0213498).
Regarding claims 17-18, Caulier discloses an applicator (1) for applying a cosmetic product to the eyelashes and/or eyebrows, having an applicator member (4) with: a core (7) made of thermoplastic material (“elastomeric, thermoplastic material, for example styrene ethylene butadiene styrene”, refer to Paragraph [0075]), the core having ribs 
The claimed phrase “moulded” is being treated as a product by process limitation; that is   the row of single spikes are formed by moulding. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Caulier discloses that the row of single spikes are moulded with the core (refer to Paragraph [0075]).

    PNG
    media_image1.png
    320
    505
    media_image1.png
    Greyscale

	
Regarding claim 24, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Caulier further discloses the single spikes being rectilinear and extending radially from the longitudinal axis of the core (best shown in Figures 4-5, 7-8, and 12-14).
Regarding claims 29-30, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Per the modification addressed in claim 17, 
Regarding claim 31, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Caulier further discloses the core turning by more than one revolution on itself about its longitudinal axis, from one end to the other of the applicator member, under the effect of the twist induced by the branches of the support (refer to Paragraphs [0023 and 0032]).
Regarding claim 32, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Caulier further discloses ribs (not labeled, refer to annotated Figure 7, below).  The combination does not disclose the ribs having a height of at least 0.8mm; however, Caulier discloses that the height of the spikes may be between 0.5 and 8mm (refer to Paragraph [0033]) and the ribs are shown graphically, to be approximately 1/3 the height of the spike or between 0.15 and 2.4mm which overlaps the claimed range.  While the figures may not be drawn to scale, they can still be relied upon for providing a general relationship between components of an invention.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of Caulier and Gueret such that the height of the ribs are within the claimed ranges, since the combination of Caulier and Gueret discloses such values are well-known in the art and it has been held that where the general conditions of a claim are 

    PNG
    media_image1.png
    320
    505
    media_image1.png
    Greyscale

Regarding claim 33, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Caulier further discloses a stem (2) in which the support is inserted.
Regarding claim 34, the combination of Caulier and Gueret disclose the applicator according to claim 17, as applied above.  Caulier further discloses a device for packaging and application having the applicator according to claim 17 and a container containing the product to be applied (refer to Paragraph [0041]).

Claims 17-18, 24, 27, 31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US2010/0089415) in view of Gueret (US2014/0003857).
Regarding claims 17-18, Vandromme discloses an applicator (1) for applying a cosmetic product to the eyelashes and/or eyebrows, having an applicator member (4) with a core (central portion of 5) made of thermoplastic material (Paragraph [0052]), the core having ribs (7, 8, 9, 10) defining grooves (angular space created between planes 
Vandromme does however disclose that the spikes are able to be made in a “variety of shapes and sizes” (Paragraph [0052]), that the spikes can be “not all identical”, “can adopt any shape” (Paragraph [0059]), and that the spikes can depend directly from the core, or depend a distance from the core (“it is entirely possible…to not use wings at all”, Paragraph [0059]), and that additional free fibers can be included in the twisted core along with the spikes (Paragraph [0092]), thereby demonstrating that the size, shape and configuration of the spikes can be modified.  Gueret discloses a similar applicator having rows of single spikes (68) alternating between rows of spikes (22) that have a shape different from the single spikes. The shape of spikes, 22, may comprise multiple spikes, as shown in Figure 11G, wherein the multiple spikes are double spikes (the two branches, 65, provide double spikes) and are positioned at a summit of a rib (61, the two spikes are positioned at a distal most end from the core), such that two rows of multiple spikes are positioned opposite each other.  The two branches are angled such that they diverge away from the core (best shown in Figure 11G).  Refer 
The claimed phrase “moulded” is being treated as a product by process limitation; that is the applicator spikes are moulded. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Vandromme teaches the spikes being moulded (refer to Paragraph [0052] and Claim 5).
Regarding claim 24, the combination of Vandromme and Gueret discloses the applicator according to claim 17, as applied above.  Vandromme further discloses the single spikes being rectilinear and extending radially from the longitudinal axis of the core (best shown in Figure 4).
Regarding claim 27, the combination of Vandromme and Gueret discloses the applicator according to claim 17, as applied above.  Vandromme further discloses the applicator having only four rows of spikes (refer to Figure 4).  Per the modification addressed in claim 17, the double spikes of Gueret were incorporated into Vandromme’s applicator such that every other row of spikes is a double spike and the rows between the double spikes are single spikes. Thus, the combination of Vandromme and Gueret disclose the applicator of claim 17, having only four rows of spikes, among which two rows are of single spikes and two rows are of double spikes.
Regarding claim 31, the combination of Vandromme and Gueret discloses the applicator according to claim 17, as applied above.  Vandromme further discloses the core turning by more than one revolution on itself about its longitudinal axis, from one end to the other of the applicator member, under the effect of the twist induced by the branches of the support (Paragraph [0089] and Figures 1-2).
Regarding claim 32, the combination of Vandromme and Gueret discloses the applicator according to claim 17, as applied above.  The combination does not explicitly disclose the ribs having a height of at least 0.8mm; however Vandromme discloses that the length of the spikes is in the range of 1mm to 5mm, and Figure 12 shows the ribs, graphically, as being longer than the spikes, thus the ribs must be greater than the range of 1mm to 5mm, which is within the claimed range of greater than 0.8mm.  While the figures are not drawn to scale, they can still be relied upon to provide a general relationship between components of an invention.  Thus, the combination of 
Regarding claim 33, the combination of Vandromme and Gueret discloses the applicator according to claim 17, as applied above.  Vandromme further discloses the applicator according to claim 17, as applied above, having a stem (3) in which the support is inserted (refer to Figure 1). 
Regarding claim 34, the combination of Vandromme and Gueret discloses the applicator according to claim 17, as applied above.  Vandromme further discloses a device for packaging and application having an applicator according to claim 17, as applied above, and a container containing the product to be applied (Paragraph [0049]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-25, 29, 31, and 33-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799